DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gerardi et al. (US9970903), hereinafter referred to as ‘Gerardi’.

Regarding claim 1, Gerardi discloses an oil quality sensor (Oil quality sensor 216, Col. 12, Line 8; FIG. 1A is an axial cross-section of one embodiment of the invention that employs a cyclonic separator 100 with three types of fitted sensors in sensor array 110 for the detection of debris particles in a fluid as well as determine the quality of the fluid itself, Col. 7, Lines 58-62) a portion exposed to the oil (The sensor needs only to be exposed to the fluid and be in close proximity to the main flow such that the fluid characteristics that it monitors diffuse quickly to it, Col. 12, Lines 9-11); a portion sealed from the oil (Ultrasonic transducer 212 is mounted with a suitable mechanical method such as threading its outer case into mounting boss and sealing with a polymer seal according to conventional methods. Likewise, Oil quality sensor 216 attaches to a mounting boss and can be sealed in a similar manner, Col. 12, Lines 21-26), a sensing element disposed within the first portion sensing a property of the oil (Hence due to gravity the wear debris particles 102 drop through sensor array channel 117 past the sensing zones of ultrasonic sensor 112, inductive sensor 114 and oil quality sensor 116 into a collection trap 130. The collection trap 130 contains and stores all particles separated from the flow and can later be removed and analyzed at servicing intervals, Col. 8, Lines 15-21) and an electric circuit disposed within the second portion electronically processing the property of the oil (… an open top closed circuit collection channel in the floor; and e) a collection port in the collection channel to thereby create fluid communication from the interior chamber to a sensor array., Col. 5, Lines 34-38).
However, Gerardi does not disclose a first and second portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi to incorporate a first and second portion to reduce electrical failure of the sensor and to improve the long-term stability of the sensing element. 

Regarding Claim 2, Gerardi discloses the claimed invention discussed in claim 1. 

Gerardi discloses the sensing element comprises an inductor (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11).  

Regarding Claim 3, Gerardi discloses the claimed invention discussed in claim 2.

Gerardi discloses the inductor is a coil (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11) helically wound around an electrically insulative tube (), the oil being disposed inside of the electrically insulative tube (…more fluid enters it continues in a circular flow and is forced downwards into the interior of chamber 602, Col. 18, Lines 64-66).  

Regarding Claim 6, Gerardi discloses the claimed invention discussed in claim 2.

Gerardi discloses the electric circuit comprises (a first ultrasonic transceiver and a second ultrasonic transceiver; b) positioning structure for holding the first transceiver in relation to the second transceiver so they have congruent transmission and reception paths but are physically and acoustically separated from each other by the positioning structure; c) an acoustic dampening structure connected to the first transceiver and an acoustic dampening structure connected to the second transceiver, Col. 4, Lines 61-67) an AC frequency generator (Given that the frequency of the ultrasonic pulse generated is known and controlled by the operator and the time it will take the pulse to travel to and from reflection surface 135, if a particle falls into the field of view of ultrasound transducer 112 it will reflect back a portion of the ultrasonic wave before the main portion of the wave is reflected from surface 135 back to transducer 112, Col. 8, Lines 35-41) coupled to the inductor (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11).
	However, Gerardi does not disclose generating a varying frequency signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi to generate a varying frequency signal for determining properties of the oil and to improve the accuracy of the sensor.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gerardi, and in view of Gadini et al. (EP1462775) hereinafter referred to as ‘Gadini’.

Regarding Claim 4, Gerardi discloses the claimed invention discussed in claim 2.

Gerardi discloses the sensing element further comprises (Oil quality sensor 216, Col. 12, Line 8)  and the inductor (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11).  
However, Gerardi does not disclose a coplanar capacitor.
Nevertheless, Gadini discloses a coplanar capacitor (Electrode 23 has a total length substantially equal to that of electrode 22 and presents a longitudinally extended portion 23B from which a single series of teeth or projections 23C departs laterally of analogous form to teeth 22C of electrode 22. Teeth 23C are formed in the upper part of electrode 23, in an area substantially homologous to the one in which teeth 22C are defined in electrode 22, but in a slightly staggered position in regard to these last ones. In such a way, when the two electrodes 22, 23 are coplanar [0017]; the level capacitive sensors comprise two electrodes or plates (armatures), which form a capacitor, between which the fluid to be controlled and monitored flow [0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi in view Gadini to incorporate a coplanar capacitor for determining the changes in the resistivity of the measured liquid and to improve the functionality of the electrode.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gerardi, and Gadini in view of Park et al. (US5824889), hereinafter referred to as ‘Park’.


Regarding Claim 20, Gerardi discloses the claimed invention discussed in claim 1.
Gerardi discloses the first sensing element comprises an inductor (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11) and coupled with the inductor (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11), and further comprising a second sensing element comprising a thermally conductive surface transferring heat to a temperature sensor (In an another aspect of the method of training a neural network the step of gathering sensor signals comprises gathering sensor signals form the following sensors: a) an ultrasonic transducer, b) an inductive sensor, c) a fluid quality sensor; and d) a temperature sensor, Col. 6, Lines 44-48.
However, Gerardi does not disclose a coplanar capacitor and the thermally conductive surface are both disposed on a same side of an insulative plate.
Nevertheless, Gadini discloses a coplanar capacitor (Electrode 23 has a total length substantially equal to that of electrode 22 and presents a longitudinally extended portion 23B from which a single series of teeth or projections 23C departs laterally of analogous form to teeth 22C of electrode 22. Teeth 23C are formed in the upper part of electrode 23, in an area substantially homologous to the one in which teeth 22C are defined in electrode 22, but in a slightly staggered position in regard to these last ones. In such a way, when the two electrodes 22, 23 are coplanar]; the level capacitive sensors comprise two electrodes or plates (armatures), which form a capacitor, between which the fluid to be controlled and monitored flow [0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi in view Gadini to incorporate a coplanar capacitor for determining the changes in the resistivity of the measured liquid and to improve the functionality of the electrode.
However, the combination does not disclose the thermally conductive surface are both disposed on a same side of an insulative plate.
Nevertheless, Park discloses the thermally conductive surface are both disposed on a same side of an insulative plate (the housing could be formed of a high strength engineered plastic instead of steel, and the second capacitive plate could be in the form of a coating on the inside of an insulating plate, with suitable electrical connections to the hybrid circuit being provided. Also instead of the ceramic disk 24 the inner capacitive plate could be formed as a separate metallic plate, electrically isolated from the facing plate and from the housing if the housing is metallic; and the temperature sensitive resistor could be mounted on the opposite surface of this plate, electrically isolated by a thin electrically insulating but thermally conductive layer, Col. 8, Lines 42-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi and Gadini, in view of Park to have the thermally conductive surface disposed on the same side of an insulative plate to increase the contact ability of the fluid and to improve electrical isolation of the sensing element.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gerardi, Park, in view of Estes et al. (US20060150727) hereinafter referred to as ‘Estes’.

Regarding Claim 21, Gerardi discloses the claimed invention discussed in claim 1.
Gerardi discloses the first sensing element comprises an inductor (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11) and a coplanar capacitor electrically coupled with the inductor (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11), and further comprising a second sensing element comprising a temperature sensor (In an another aspect of the method of training a neural network the step of gathering sensor signals comprises gathering sensor signals form the following sensors: a) an ultrasonic transducer, b) an inductive sensor, c) a fluid quality sensor; and d) a temperature sensor, Col. 6, Lines 44-48 and the inductor is a coil (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11).
However, Gerardi does not disclose a thermally conductive surface transferring heat and coil helically wound around a tube.
Nevertheless, Park discloses a thermally conductive surface transferring heat (the housing could be formed of a high strength engineered plastic instead of steel, and the second capacitive plate could be in the form of a coating on the inside of an insulating plate, with suitable electrical connections to the hybrid circuit being provided. Also instead of the ceramic disk 24 the inner capacitive plate could be formed as a separate metallic plate, electrically isolated from the facing plate and from the housing if the housing is metallic; and the temperature sensitive resistor could be mounted on the opposite surface of this plate, electrically isolated by a thin electrically insulating but thermally conductive layer, Col. 8, Lines 42-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi, in view of Park to have the thermally conductive surface disposed on the same side of an insulative plate to increase the contact ability of the fluid and to improve electrical isolation of the sensing element.
However, the combination does not disclose a coil helically wound around a tube.
Nevertheless, Estes discloses a coil helically wound around a tube (These include a cylindrical sensor coil 66 of approximately 1000 turns of No. 44 HML insulated copper wire wound on a PEEK coil form and having a Mu-metal inductor core having a Mu of approximately 35,000 in the illustrated embodiment. The inductor core of the sensor coil 66 is shown having a first (lower) end 102 and a second (upper) end 110 [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi and Park, in view of Estes to have a coil helically wound around a tube to provide mechanical support and increase the change in inductance and improve the coil’s frequency response.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gerardi, Estes, and in view of Young et al. (US20160313237), hereinafter referred to as ‘Young’.

Regarding Claim 22, Gerardi discloses the claimed invention discussed in claim 1.
Gerardi discloses the first sensing element comprises an inductor (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11).
However, Gerardi does not disclose a second sensing element comprising first and second optical fibers emitting light into the oil and receiving the emitted light from the oil, respectively, wherein the inductor is a helically wound coil disposed between the first and second optical fibers.
Nevertheless, Estes discloses the inductor is a helically wound coil (These include a cylindrical sensor coil 66 of approximately 1000 turns of No. 44 HML insulated copper wire wound on a PEEK coil form and having a Mu-metal inductor core having a Mu of approximately 35,000 in the illustrated embodiment. The inductor core of the sensor coil 66 is shown having a first (lower) end 102 and a second (upper) end 110 [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi, in view of Estes to have a coil helically wound around a tube to provide mechanical support and increase the change in inductance and improve the coil’s frequency response.
	However, the combination does not disclose a second sensing element comprising first and second optical fibers emitting light into the oil and receiving the emitted light from the oil, respectively and the first and second optical fibers.
Nevertheless, Young discloses a second sensing element comprising first and second optical fibers emitting light into the oil and receiving the emitted light from the oil (In exemplary embodiments, sub-sampling system (330) may include connections between pluggable fluid input and output connectors (306) (i.e., a female input on top and a male output on the bottom), a continuous-flow or flow-through electro-optical sampling chamber (340) connected to a fiber optic probe (342), and fiber optic cables (348) connected to both the probe (342) and each of an excitation source/electromagnetic radiation source (344) and a detection system (346) [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi and Estes, in view of Young to have first and second optical fibers emitting light into the oil and receiving the emitted light from the oil to measure the wavelength shifts of the excited sample (Young [0079]). and improve the functionality of the sensing element.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gerardi, Park, and in view of Young et al. (US20160313237) hereinafter referred to as ‘Young’.

Regarding Claim 23, Gerardi discloses the claimed invention discussed in claim 1.
Gerardi discloses the first sensing element comprises an inductor (Inductive sensor 114 is a standard type of inductive sensor. It consists of an inductive coil attached to appropriate circuitry, Col. 9, Lines 9-11).
However, Gerardi does not disclose a second sensing element comprising a thermally conductive surface transferring heat to a temperature sensor, and further comprising a third sensing element comprising a first optical fiber emitting light into the oil or receiving light from the oil.
Nevertheless, Park discloses a thermally conductive surface transferring heat (the housing could be formed of a high strength engineered plastic instead of steel, and the second capacitive plate could be in the form of a coating on the inside of an insulating plate, with suitable electrical connections to the hybrid circuit being provided. Also instead of the ceramic disk 24 the inner capacitive plate could be formed as a separate metallic plate, electrically isolated from the facing plate and from the housing if the housing is metallic; and the temperature sensitive resistor could be mounted on the opposite surface of this plate, electrically isolated by a thin electrically insulating but thermally conductive layer, Col. 8, Lines 42-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi, in view of Park to have the thermally conductive surface disposed on the same side of an insulative plate to increase the contact ability of the fluid and to improve electrical isolation of the sensing element.
However, the combinations a sensing element comprising a first optical fiber emitting light into the oil or receiving light from the oil.
Nevertheless, Young discloses a sensing element comprising a first optical fiber emitting light into the oil or receiving light from the oil (In exemplary embodiments, sub-sampling system (330) may include connections between pluggable fluid input and output connectors (306) (i.e., a female input on top and a male output on the bottom), a continuous-flow or flow-through electro-optical sampling chamber (340) connected to a fiber optic probe (342), and fiber optic cables (348) connected to both the probe (342) and each of an excitation source/electromagnetic radiation source (344) and a detection system (346) [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerardi and Park, in view of Young to have a sensing element comprising a first optical fiber emitting light into the oil or receiving light from the oil to measure the wavelength shifts of the excited sample (Young [0079]). and improve the functionality of the sensing element.
 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

William Eddy (US3497034) discloses an oil sensor with an electrical circuit.
Paul Voelker (US5789665) discloses an oil quality sensor that senses properties of oil.
Arjan Quist (US20080289400) discloses a first and second portion of an oil sensor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAH ZAAB/Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863